DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (U.S. Publication No. 2019/0361260).  Jeong teaches an optical system, comprising: a fixed part 1010; a movable part 1100, movable relative to the fixed part (fig. 4 and paragraph 82); a first optical element 1110, connected to the movable part; a driving assembly 1170, configured for driving the movable part to move relative to the fixed part (paragraph 82); and a circuit assembly 1160, electrically connected to the driving assembly.  Regarding claim 16, the side of the optical element are straight. (see figs. 4-5).  Regarding claim 17, paragraph 89 teaches that the reflector may be a prism while figures 4 and 9 depict a gap between the reflector and the lens unit. Regarding claim 18, Jeong teaches a side (side by II in fig. 2) wherin the circuit assembly comprises a circuit board pin part (where circuit and module meet), the prism module comprises a prism module pin part (where circuit and module meet), and the circuit board pin part and the prism module pin part are located on the side.  Regarding claims 19-20, Jeong teaches a connecting element 1007, wherein the connecting element is disposed at the gap between the fixed lens module 15and the prism module.  


Claim(s) 1, 6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (U.S. Publication No. 2011/0150462).  Chiu teaches an optical system, comprising: a fixed part 71; a movable part 41/60, movable relative to the fixed part; a first optical element 50, connected to the movable part (para 25); a driving assembly 80/81, configured for driving the movable part to move relative to the fixed part (paragraph 82); and a circuit assembly 10, electrically connected to the driving assembly.  Regarding claim 6, the circuit assembly comprises a circuit board body 11, a circuit board .

Claim(s) 1-3, 5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada (U.S. Patent No. 7221868).  Terada teaches an optical system, comprising: a fixed part 70; a movable part 72, movable relative to the fixed part; a first optical element 71, connected to the movable part; a driving assembly (actuator, col. 15, line 89), configured for driving the movable part to move relative to the fixed part); and a circuit assembly 201-206, electrically connected to the driving assembly (col. 15, lines 46-51).  Regarding claim 2, Terada teaches two metal circuit assemblies (203 and 204 for example), wherein the fixed part comprising a fixed part outer frame (84, fig. 14), the metal circuit assemblies are disposed in the fixed part outer frame (fig. 14), and the metal circuit assemblies have three-dimensional routing (fig. 15). As for metal, printed circuit boards typically contain metal. Terada also teaches in col. 15, line 40 that the connecting lands may be soldered.  Additionally, solder is “a fusible metal alloy used to create a permanent bond between metal workpieces.”1 Thus the circuit assemblies are metal.  As to the three dimensional routing, the leads 224 are in a Y direction, and they are in an array along the Z – direction (optical axis direction).  The leads 223 are inclined with respect to . 



  	 
    PNG
    media_image1.png
    686
    894
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    863
    838
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada (U.S. Patent No. 7221868).  Terada teaches in the figure 13 one extending part 84 and one pin part 84a. Col. 15, lines 46-47 recite that there is at least one connector 83.  This implies that there may be more than one connector.  If there may be more than one connector, there may be more than one extending part and pin part 84a so as to connect and communicate via the additional connectors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize two circuit board extending parts and two circuit board pin parts, and the circuit board extending parts are connected to the circuit board pin parts for the purpose of faster response/communication times.

Allowable Subject Matter
Claims 7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Tanigawa (U.S. Patent No. 7057829) teaches an optical system comprising bosh a reflector to change light direction in conjunction with an optical lens array as well as a flexible printed .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Solder